11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

The State of Texas,                          * From the 350th District Court
                                               of Taylor County,
                                               Trial Court No. 10388-D.

Vs. No. 11-16-00286-CV                       * November 16, 2017

Dark Blue 2013 Jeep Cherokee                * Per Curiam Memorandum Opinion
4 Door SUV Texas Vehicle Identification       (Panel consists of: Wright, C.J.,
Number 1C4RJFAG9DC620188,                   Willson, J., and Bailey, J.)

      This court has considered the parties’ agreed motion for judgment and
concludes that the motion should be granted. Therefore, in accordance with the
parties’ request and without reaching the merits of the appeal, we reverse the
judgment of the trial court and render judgment in accordance with the parties’
settlement agreement. The costs incurred by reason of this appeal are taxed against
the State of Texas.